 



Exhibit 10.33
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of this 21st day of September, 2001 by and between PS Business Parks,
Inc., a California corporation (the “Company”), and GSEP 2001 Realty
Corporation, a Delaware corporation (“Holder”).
RECITALS
     A. In connection with the offering of 2,120,000 “91/4% Series E Cumulative
Redeemable Preferred Units” (the “Series E Preferred Units”), Holder will
contribute to PS Business Parks, L.P. (the “Operating Partnership”) cash in
return for which the Operating Partnership will issue the Series E Preferred
Units to the Holder on terms and conditions set forth in the Contribution
Agreement, dated as of September 21, 2001 (the “Contribution Agreement”), by and
among the Company, the Operating Partnership, the Holder and Goldman Sachs 2001
Exchange Fund, L.P. All capitalized terms used but not defined herein have the
meanings given them in the Contribution Agreement.
     B. Each of the parties hereto agree that the rights, benefits and
obligations under this Agreement shall be fully assignable to any Person to whom
the Holder transfers its Series E Preferred Units pursuant to the terms and
conditions of the Partnership Agreement;
     C. Pursuant to the Partnership Agreement, the Series E Preferred Units
owned by the Holder will be redeemable for cash or exchangeable for shares of
the Company’s 91/4% Series E Cumulative Redeemable Preferred Stock (the
“Preferred Stock”) upon the terms and subject to the conditions contained
therein; and
     D. To induce the Holder and the Contributor to enter into the Contribution
Agreement, the Company has agreed to provide the registration rights set forth
herein to the Holder, and any subsequent holder or holders of the Series E
Preferred Units, with respect to the Holder’s Preferred Stock and any securities
of the Company that may be issued or distributed with respect to, in exchange or
substitution for, or upon conversion of such Holder’s Preferred Stock, or on
account of such Holder’s Preferred Stock as a result of any stock dividend,
stock split, reverse split or other distribution, merger, combination,
consolidation, recapitalization or reclassification or otherwise (collectively,
“Registrable Securities”).

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
     1. Underwritten Offerings.
          1.1 Demand by Holder.
               (a) At the request of Holder, the Company shall prepare and file
a “shelf registration statement (the “Registration Statement”) with respect to
the Registrable Securities covering the resale thereof by the Holder on an
appropriate form for an offering to be made on a continuous or delayed basis
pursuant to Rule 415 within 60 days after receipt of such request (provided that
the Registrable Securities subject to such request have been issued by the
Company on or before the date of such request) and shall use its best efforts to
cause such Registration Statement to be declared effective within 120 days after
the date of such request. The Company shall use its best efforts to keep the
Registration Statement continuously effective until the earliest of (A) such
time as all of the Registrable Securities have been sold pursuant to the
Registration Statement or Rule 144 of the Securities Act, (B) the date on which
all of the Registrable Securities may be sold without volume restrictions in
accordance with Rule 144 of the Securities Act and (C) 24 months following the
effective date of the Registration Statement. The Company’s registration
obligations under this Section 1.1 shall include, in addition to those set forth
elsewhere in this Agreement, an obligation to effect (A) appropriate
qualification under applicable blue sky or other state securities laws in those
jurisdictions selected by the managing underwriter or underwriters designated
pursuant to Section 1.2 or, if no such managing underwriter or underwriters is
designated, in those jurisdictions reasonably selected by Holder, (B)
appropriate compliance with applicable federal and state laws, requirements and
regulations, and (C) such steps as are reasonably necessary to permit or
facilitate the sale and distribution of all or such portion of such Registrable
Securities as are specified in such request.
               (b) At the request of Holder, Company shall effect an
underwritten offering to cover such amount of Registrable Securities as Holder
elects; provided, however, Holder shall not sell in such underwritten offering
at any one time less than an amount of Registrable Securities representing in
the aggregate the Registrable Securities issuable upon the exchange of 25% of
the originally issued Series E Preferred Units (the “Minimum Share Amount”),
except in the event the balance of unsold Registrable Securities is less than
the Minimum Share Amount, in which case, Holder shall be permitted to sell the
entire remaining balance of the Registrable Securities in the underwritten
offering; provided further, however, the number of times which the Company must
effect such underwritten offerings is limited to 3 times.
               (c) In the event that all of the Series E Preferred Units have
not been exchanged as of the date of expiration of the Registration Statement
filed pursuant to Section 1.1(a), the Company shall prepare and file another
Registration Statement (covering the remaining Registrable Securities) subject
to the same terms and conditions delineated in Section 1.1(a).
               (d) Notwithstanding anything to the contrary contained in this
Agreement, the Holder shall not have the right to request registration or
inclusion in any registration pursuant to Section 1.1 of this Agreement for the
period during which all shares of Registrable Securities then held or entitled
to be held upon exchange of Series E Preferred Units by such Holder may
immediately be sold under Rule 144 of the Securities Act without regard to any
volume limitation.
          1.2 Selection of Underwriters by Holder.
               (a) In the case of an underwritten offering requested by Holder
pursuant to Section 1.1, Holder shall have the right to approve the investment
banker(s), and/or manager(s), selected by the Company to administer the
offering, which shall be a nationally recognized investment bank with experience
in underwriting

 



--------------------------------------------------------------------------------



 



securities of companies in the Company’s field. The approval by Holder of the
Company’s selection shall not unreasonably be withheld or delayed.
               (b) Such Holder(s) shall have the right to negotiate with the
underwriters and to determine the financial terms of the underwriting relating
to the gross price and net price at which the included Registrable Securities
are to be sold. The Company shall (together with the Holders) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected as set forth above; provided that (i) if, in the opinion of an outside
nationally recognized independent counsel, Holder is deemed to be an
underwriter, as such term in defined in the Securities Act for purposes of a
distribution effected pursuant to Section 1.1 of this Agreement, all of the
representations and warranties by the Company that are customarily made to and
for the underwriters shall also be made to and for the benefit of Holder,
(ii) any or all of the conditions precedent to the obligations of such
underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such Holders of Registrable Securities, and (iii) no Holder
shall be required to make any representations or warranties to or agreements
with the Company or the underwriters other than the representations, warranties
or agreements regarding such Holder, the Registrable Securities of such Holder
and such Holder’s intended method of distribution and any other representations
required by law or reasonably required by the underwriter or underwriters.
               (c) At its expense, the Company will enter into a written
underwriting agreement in customary form and substance reasonably satisfactory
to the Company, the Holders and the managing underwriter or underwriters of the
public offering of such securities, if the offering is to be underwritten, in
whole or in part.
               (d) At its expense, the Company will use its commercially
reasonable efforts to furnish, at the request of any Holder requesting
registration of Registrable Securities, if the method of distribution is by
means of an underwriting, on the date that the shares of Registrable Securities
are delivered to the underwriters for sale pursuant to such registration, or if
such Registrable Securities are not being sold through underwriters, on the date
that the Registration Statement becomes effective, (i) a signed opinion, dated
as of such date, of the independent legal counsel representing the Company for
the purpose of such registration, addressed to the underwriters, if any, and if
such Registrable Securities are not being sold through underwriters, then to the
Holders making such request, as to such matters as such underwriters or the
Holders holding a majority of the Registrable Securities included in such
registration, as the case may be, may reasonably request and as would be
customary in such a transaction; and (ii) letters dated such date and the date
the offering is completed from the independent certified public accountants of
the Company, addressed to the underwriters, if any, and if such Registrable
Securities are not being sold through underwriters, then to the Holders making
such request and, if such accountants refuse to deliver such letters to such
Holders, then to the Company (A) stating that they are independent certified
public accountants within the meaning of the Securities Act and that, in the
opinion of such accountants, the financial statements and other financial data
of the Company included in the Registration Statement or the prospectus related
to the Registration Statement (the “Prospectus”), or any amendment or supplement
thereto, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act and (B) covering such other
financial matters (including information as to the most recently ended calendar
quarter prior to the date of such letters) with respect to the registration in
respect of which letter is being given as such underwriters or the Holders
holding a majority of the Registrable Securities included in such registration,
as the case may be, may reasonably request and as would be customary in such a
transaction.
          1.3 Transfer of Registration Rights. The rights to cause the Company
to register Registrable Securities granted to Holder by the Company under
Section 1.1 hereof may be assigned, in whole or in part, by a Holder to a
transferee of such Holder’s Series E Preferred Units in accordance with the
provisions of the Partnership Agreement or to a transferee of Registrable
Securities held by such Holder. Any such assignment shall be conditioned upon
the transferee’s agreeing to be bound by the provisions of this Agreement. Any
such transferee shall be deemed to be a “Holder” under this Agreement and shall
be entitled to all of the rights afforded to a Holder herein, and shall assume
all obligations for which a Holder is responsible herein.
     2. Certain Registration Procedures. The following additional registration
procedures shall apply with respect to the Registration Statement or Prospectus
required to be filed pursuant to Section 1 above:

 



--------------------------------------------------------------------------------



 



     At its expense, the Company will use its best effort to keep such
registration, and any qualification under state securities laws which the
Company determines to obtain, effective through the time provided in
Section 1.1(a) above.
          2.1 Suspension of Offering.
               (a) The Company shall be entitled, from time to time, to require
the Holder not to sell under the Registration Statement if the negotiation or
consummation of a transaction by the Company or its subsidiaries is pending or
circumstances have arisen, which negotiation, consummation or circumstances
would require additional disclosure by the Company in the Registration Statement
of material information which the Company has a bona fide business purpose for
keeping confidential and the nondisclosure of which in the Registration
Statement might cause the Registration Statement to fail to comply with
applicable disclosure requirements; provided, however, that the Company may not
prohibit sales for more than 120 days during any twelve (12) month period;
provided further, however, that the Company’s obligation under Section 1.1(a) or
1.1(c) to keep the Registration Statement continuously effective for the
24-month period set forth in the second sentence of Section 1.1(a) shall be
extended by an equivalent amount of time.
               (b) Subject to the limitations as to frequency and duration set
forth in Section 2.1(a), upon receipt of any notice from the Company of the
happening of any event which is of a type specified in Section 2.1(a), Holder
agrees that it will immediately discontinue offers and sales of securities under
the Registration Statement until Holder receives copies of a supplemented or
amended Registration Statement which addresses the disclosure issues referred to
above, after which the Holder shall be free to resume offering and selling
activities. The Company agrees to promptly prepare any such supplemented or
amended Registration Statement and to use best efforts to cause such
supplemented or amended Registration Statement to be declared effective by the
Commission as soon as practicable. If so directed by the Company, Holder will
deliver to the Company all copies of any Prospectus in its possession at the
time of receipt of such notice.
          2.2 Obligations of the Company with Respect to Registration
Statements. In connection with the Registration Statement and the Registrable
Securities to be sold thereunder (the “Covered Securities”), the Company agrees
to:
               (a) furnish to Holder such number of copies of the Registration
Statement, each amendment, post-effective amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in the Registration Statement (including each
preliminary Prospectus) in compliance with the requirements of the Securities
Act, and such other documents as Holder may reasonably request in order to
facilitate the disposition of the Covered Securities owned by Holder; the
Company consents to the use of the Prospectus for the Registration Statement,
including each preliminary Prospectus, by Holder in connection with the offering
and sale of Covered Securities;
               (b) use commercially reasonable efforts to register or qualify,
or obtain exemption from registration or qualification for, such Covered
Securities under such other securities or blue sky laws of such jurisdictions as
Holder reasonably requests, keep each such registration or qualification or
exemption effective during the period the Registration Statement is required to
be kept effective, and do any and all other acts and things which may be
reasonably necessary or advisable to enable Holder to consummate the disposition
in such jurisdictions of the Covered Securities, provided that the Company will
not be required to (i) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this subparagraph,
(ii) subject itself to taxation in any jurisdiction where it would not otherwise
be subject to taxation but for this subparagraph, or (iii) consent to general
service of process in any such jurisdiction where it would not otherwise be
subject to service of process but for this subparagraph (except as may be
required by the Securities Act);
               (c) cause all such Covered Securities to be listed and qualified
for trading on each securities exchange, or qualified for quotation on each
automatic quotation system, on which similar securities issued by the Company
are then listed and qualified for trading or quotation;

 



--------------------------------------------------------------------------------



 



               (d) provide a transfer agent and registrar for all such Covered
Securities not later than the effective date of the Registration Statement
applicable thereto, and thereafter maintain such a transfer agent and registrar;
and otherwise cooperate with the sellers to facilitate the timely preparation
and delivery of certificates representing Covered Securities to be sold and not
bearing any Securities Act legends;
               (e) otherwise use its best efforts to comply with the Securities
Act and all applicable rules and regulations of the Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve (12) months beginning
with the first day of the Company’s first full calendar quarter after the
effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 1 l(a) of the Securities Act and Rule 158
thereunder;
               (f) promptly notify Holder in writing (i) of the effectiveness of
the Registration Statement and of any amendments or supplements to the
Registration Statement, (ii) of the issuance by the Commission or any state
securities authority of any stop order suspending the effectiveness of the
Registration Statement, or any part thereof, or of any order suspending or
preventing the use of any related Prospectus or the initiation of any
proceedings for that purpose, or (iii) if the Company receives any notification
with respect to the suspension of the qualification of any Registrable
Securities for offer or sale in any jurisdiction or the initiation of any
proceedings for that purpose; in the event the Company shall give notice as to
the occurrence of any event described in this Section 2.2(f)(ii) and
2.2(f)(iii), the Company shall extend the period during which such Registration
Statement shall be maintained effective by the number of days during the period
from and including the date of the giving of such notice to the date the Company
delivers notice that disposition may be made;
               (g) in the event of the issuance of any stop order suspending the
effectiveness of the Registration Statement, or any part thereof, or of any
order suspending or preventing the use of any related Prospectus or suspending
the qualification of any Registrable Securities for sale in any jurisdiction,
the Company will use its best efforts to promptly obtain the withdrawal of such
order;
               (h) use commercially reasonable efforts to cause the Covered
Securities to be registered with or approved by such other governmental agencies
or authorities, including the National Association of Securities Dealers, as may
be necessary by virtue of the business and operations of the Company to enable
the Holder to consummate the disposition of such Covered Securities;
               (i) promptly notify Holder, at any time when a Prospectus
relating to Covered Securities is required to be delivered under the Securities
Act, of the happening of any event as a result of which the Prospectus included
in the Registration Statement (as then in effect) contains any untrue statement
of a material fact or omits to state a material fact necessary to make the
statements therein (in the case of the Prospectus and any preliminary
Prospectus, in light of the circumstances under which they were made) not
misleading when such Prospectus was delivered; the Company will, as soon as
practicable, prepare and furnish to Holder a supplement or amendment to such
Prospectus so that, as thereafter delivered to the purchasers of such Covered
Securities, such Prospectus will not contain an untrue statement of a material
fact or omit to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading; in the event the Company shall give notice as to the occurrence of
any event described in this Section 2.2(1) the Company shall extend the period
during which such Registration Statement shall be maintained effective by the
number of days during the period from and including the date of the giving of
such notice to the date the Company delivers notice that disposition may be
made;
               (j) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the Prospectus used in connection
with the Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of securities
covered by the Registration Statement;
               (k) to the extent permitted by the professional standards
governing the accounting profession at the time, obtain cold comfort letters and
updates thereof from the independent public accountants of the Company (and, if
necessary, any other independent certified public accountants of any subsidiary
of the

 



--------------------------------------------------------------------------------



 



Company or of any business acquired by the Company for which financial
statements and financial data are, or are requested to be, included in the
Registration Statement) who have certified the Company’s financial statements
included or incorporated by reference in the Registration Statement addressed to
the Holder in customary form and covering such matters of the type customarily
covered by cold comfort letters;
               (l) make available for inspection by any Holder of such
Registrable Securities, any underwriter participating in any disposition
pursuant to the Registration Statement and any attorney, accountant or other
professional retained by any such Holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any Inspector in connection with
the Registration Statement. Records which the Company determines, in good faith,
to be confidential and which it notifies the Inspectors are confidential shall
not be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in the Registration
Statement, (ii) the release of such records is ordered pursuant to a subpoena or
other order from a court of competent jurisdiction, or (iii) such Records have
been generally made available to the public. Each Holder agrees that information
obtained by it as a result of such inspections shall be deemed confidential and
shall not be used by it as the basis for any market transactions in the
securities of the Company or its affiliates or otherwise disclosed by it unless
and until such is made generally available to the public. Each Holder further
agrees that it will, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, give notice to the Company, if legally
permitted to do so, and allow the Company, at its sole expense, to undertake
appropriate action to prevent disclosure of the Records that are deemed
confidential, provided the same shall not subject Holder to civil or criminal
liability or penalty; and
               (m) use its best efforts to obtain CUSIP numbers for the
Preferred Stock not later than the effective date of the Registration Statement.
          2.3 Obligations of Holder with Respect to Registration Statement.
Holder agrees to provide promptly following any written request therefor, any
information reasonably requested by the Company in connection with the
preparation of and for inclusion in the Registration Statement (including,
without limitation, if applicable, information regarding the proposed
distribution by Holder of the Covered Securities).
          2.4 Review of Registration Statements. No Registration Statement,
Prospectus or related materials, and no supplement or amendment to any
Registration Statement, Prospectus or related materials shall be filed unless
and until all of the following conditions have been satisfied; provided,
however, that, by implementing the following conditions, Holder shall not be
deemed to have made any representation or warranty of any kind or nature
whatsoever with respect to any matter set forth, contained or addressed in the
Registration Statement, Prospectus or related materials, including but not
limited to the accuracy, adequacy or completeness thereof:
               (a) A complete and accurate copy of the Registration Statement,
Prospectus and all related material, and of each proposed supplement or
amendment to the Registration Statement, Prospectus or related materials (all
individually and collectively referred to herein as “Filing Material”) shall be
provided to each person or entity designated herein to receive the original or
copies of notices directed to Holder (each a “Notice Party”) sufficiently in
advance of that proposed Filing Material being filed with the Commission or any
other federal or state agency having jurisdiction over securities offerings (a
“Filing”) so as to allow the Notice Parties a reasonable opportunity to review
and comment on such proposed Filing Material prior to Filing.
               (b) Promptly upon receipt of any comments or requested revisions
or amendments to any Filing Material from the Commission or any other federal or
state agency (collectively “Agency Comments”), the Company shall provide a
complete and accurate copy of the Agency Comments to each Notice Party.
               (c) Promptly upon making any addition, deletion or revision to
any Filing Material not previously provided to all Notice Parties, including but
not limited to any addition, deletion or revision in response to Agency
Comments, the Company shall provide each Notice Party with a complete and
accurate copy of the revised Filing Material, with the changes highlighted
therein, sufficiently In advance of Filing any such addition,

 



--------------------------------------------------------------------------------



 



deletion or revision so as to allow the Notice Parties a reasonable opportunity
to review and comment thereon prior to Filing.
               (d) Prior to each Filing the Company shall certify to Holder in
writing that the Company, both through the devotion of the necessary time and
attention of capable Company personnel and Company resources, and through the
engagement of and collaboration with qualified legal, accounting, underwriting,
appraisal, environmental and other experts, exercised good faith and due care in
the preparation of the Filing Materials, both as to form and content.
     3. Term of Agreement. The Company shall be relieved of its duties under
Sections 1 and 2 on the date contemplated in the second sentence of
Section 1.1(a) hereof, as such date may be extended pursuant to the terms
hereof.
     4. Indemnification; Contribution.
          4.1 Indemnification by the Company. The Company agrees to indemnify,
defend and hold harmless the Holder (and each nominee or assignee of the Holder
permitted pursuant to Section 6.5), any underwriter of Registrable Securities
under the Registration Statement, each of their respective officers, directors,
employees and agents, and each Person, if any, who controls the Holder or any
such underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as follows:
               (a) against any and all loss, liability, claim, damage and
expense whatsoever (including fees and disbursements of counsel), arising out of
or based upon any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement (or any amendment or supplement
thereto) pursuant to which securities held by Holder were registered under the
Securities Act, including all documents incorporated therein by reference, or
the omission or alleged omission therefrom of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Prospectus (or any amendment or supplement
thereto), including all documents incorporated therein by reference, or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (collectively a “Material Misstatement”);
               (b) against any and all loss, liability, claim, damage and
expense whatsoever (including fees and disbursements of counsel) to the extent
of the aggregate amount paid in settlement of any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever arising out of or based upon any Material Misstatements or
alleged Material Misstatement, if such settlement is effected with the written
consent of the Company; and
               (c) against any and all loss, liability, claim, damage and
expense whatsoever (including fees and disbursements of counsel), incurred in
investigating, preparing or defending against any litigation, investigation or
proceeding by any governmental agency or body, commenced or threatened, in each
case whether or not a party, or of any claim whatsoever arising out of or based
upon any Material Misstatement or alleged Material Misstatement, to the extent
that any such loss, liability, claim, damage or expense is not paid under
subparagraph (a) or (b) above;
provided, however, that the indemnity provided pursuant to this Section 4.1
shall not apply to any loss, liability, claim, damage or expense to the extent
arising out of any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with written information
furnished to the Company by Holder expressly for use in the Registration
Statement (or any amendment thereto) or the Prospectus (or any amendment or
supplement thereto).
          4.2 Indemnification by Holder. Holder agrees to indemnify, defend and
hold harmless the Company, severally and not jointly, and each of its directors,
officers, employees and agents, and each Person, if

 



--------------------------------------------------------------------------------



 



any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, to the same extent as the indemnity
contained in Section 4.1 hereof (except that any settlement described in
Section 4.1(b) shall be effected with the written consent of Holder), but only
insofar as such loss, liability, claim, damage or expense arises out of or is
based upon any untrue statement or omission, or alleged untrue statement or
omission, or a material fact made in reliance upon and in conformity with
written information furnished to the Company by Holder expressly for use in any
Registration Statement (or any amendment or supplement thereto) or the
Prospectus (or any amendment or supplement thereto) pursuant to which securities
held by Holder (or permitted assignees) were registered under the Securities
Act. In no event shall the liability of Holder hereunder (or other indemnifying
party under this Section 4.2) be greater in amount that the gross dollar amount
of the proceeds received by Holder upon the sale of the Registerable Shares
giving rise to such indemnification obligation.
          4.3 Conduct of Indemnification Proceedings. The indemnified party
under any indemnity contained in this Agreement shall give reasonably prompt
notice to the indemnifying party of any action or proceedings commenced against
it in respect of which indemnity may be sought hereunder, but failure to so
notify the indemnifying party (a) shall not relieve it from any liability which
it may have under the indemnity agreements provided in this Agreement, unless
and to the extent it did not otherwise learn of such action and the lack of
notice by the indemnified party results in the forfeiture by the indemnifying
party of substantial rights and defenses, and (b) shall not, in any event,
relieve the indemnifying party from any obligations to the indemnified party
other than the indemnification obligations provided under this Agreement. If the
indemnifying party so elects within a reasonable time after receipt of such
notice, the indemnifying party may assume the defense of such action or
proceeding with counsel chosen by the indemnifying party and approved by the
indemnified party, which approval shall not be unreasonably withheld; provided,
however, that the indemnifying party will not settle any such action or
proceeding without the written consent of the indemnified party unless, as a
condition to such settlement, the indemnifying party secures the unconditional
release of the indemnified party; and provided further, that if the defendants
in any such action or proceeding include both the indemnified party and the
indemnifying party and the indemnified party reasonably determines, upon advice
of counsel, that a conflict of interest exists or that there may be legal
defenses available to it or other indemnified parties that are different from or
in addition to those available to the indemnifying party, then the indemnified
party shall be entitled to one separate counsel, the reasonable fees and
expenses of which shall be paid by the indemnifying party. If the indemnifying
party does not assume the defense of such action or proceeding, after having
received the notice referred to in the first sentence of this Section 5.3, the
indemnifying party will pay the reasonable fees and expenses of counsel (which
shall be limited to a single law firm) for the indemnified party. In such event,
however, the indemnifying party will not be liable for any settlement effected
without the written consent of the indemnifying party. If an indemnifying party
is entitled to assume, and assumes, the defense of such action or proceeding in
accordance with this Section, the indemnifying party shall not be liable for any
fees and expenses of counsel for the indemnified party incurred thereafter in
connection with such action or proceeding except as set forth in the second
proviso in the second sentence of this Section 4.3.
          4.4 Contribution.
               (a) In order to provide for just and equitable contribution in
circumstances in which the indemnity agreements provided for in this Agreement
are for any reason held to be unenforceable by the indemnified party in
accordance with its terms, the Company and Holder shall contribute to the
aggregate losses, liabilities, claims, damages and expenses of the nature
contemplated by such indemnity agreement incurred by the Company and Holder,
(a) in such proportion as is appropriate to reflect the relative fault of the
Company on the one hand and Holder on the other, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, or (b) if the allocation provided by clause (a) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative fault of but also the relative benefits to the
Company on the one hand and Holder on the other, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable considerations.
The relative benefits to the indemnifying party and indemnified party shall be
determined by reference to, among other things, the total proceeds received by
the indemnifying party and indemnified party in connection with the offering to
which such losses, claims, damages, liabilities or expenses relate. The relative
fault of the indemnifying party and indemnified party shall be determined by
reference to, among other things, whether the action in question, including any
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact, has

 



--------------------------------------------------------------------------------



 



been made by, or relates to information supplied by, the indemnifying party or
the indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action.
               (b) The parties hereto agree that it would not be just or
equitable if contribution pursuant to this Section 4.4 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in subparagraph (a) above.
Notwithstanding the provisions of this Section 4.4, Holder shall not be required
to contribute any amount in excess of the amount by which the total price at
which the securities of such Holder were offered to the public exceeds the
amount of any damages which such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.
               (c) Notwithstanding subparagraphs (a) and (b) above, no Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. For purposes of this
Section 4.4, each Person, if any, who controls Holder within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act shall have
the same rights to contribution as Holder, and each director of the Company,
each officer of the Company who signed a Registration Statement and each Person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act shall have the same rights to
contribution as the Company.
          4.5 Rule 144 Reporting. With a view to making available to the Holders
the benefits of certain rules and regulations of the Commission which may permit
the sale of Registrable Securities to the public without registration, the
Company agrees to:
               (a) make and keep adequate current public information available,
as those terms are understood and defined in Rule 144 of the Securities Act; and
               (b) use its best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and
               (c) furnish to any Holder, so long as such Holder owns any
Registrable Securities, forthwith upon written request a written statement by
the Company that it has complied with the reporting requirements of said
Rule 144, the Securities Act and the Exchange Act (at any time after it has
become subject to such reporting requirements), a copy of the most recent annual
or quarterly report of the Company, and such other reports and documents so
filed by the Company as such Holder may reasonably request in availing itself of
any rule or regulation of the Commission permitting Holder to sell any such
securities without registration; and
               (d) take all such further actions as any Holder may reasonably
request to satisfy the requirements imposed by Rule 144, or any successor rule,
on the Company from time to time to enable resales under said Rule 144 or
successor rule.
     5. Holdback Agreements.
          5.1 Holder Holdback Agreement. Upon receipt of 17-day prior written
notice, Holder shall not effect any sale or distribution of Registrable
Securities or any securities convertible into or exchangeable or exercisable for
Registrable Securities, including a sale pursuant to Rule 144 of the Securities
Act (or any similar provision then in force) under the Securities Act, if and to
the extent required by the managing underwriter of an underwritten offering
being undertaken by the Company; provided, however, that such restriction on
sales or distributions shall not apply (a) for a period exceeding the fourteen
(14) days prior to, and the ninety (90) day period beginning on, the effective
date of the Registration Statement filed in connection with such underwritten
offering; (b) to any sale as a part of or in conjunction with such underwritten
offering; or (c) unless all officers, directors and other Persons with
registration rights with respect to securities of the Company enter into or are
restricted by similar holdback agreements; and, provided, further, however, that
such restrictions shall not apply more than once in any twelve month period; and
provided, further however that the Company’s obligation under Section 1.1(a) or
1.1(c) to

 



--------------------------------------------------------------------------------



 



keep the Registration Statement continuously effective for the 24-month period
set forth in the second sentence of Section 1.1(a) shall be extended by an
equivalent amount of time.
          5.2 Company Holdback Agreement. Company shall not effect any sale or
distribution of (other than in connection with Company employee, Company
consultant or Company director stock options), or assist in an underwritten
offering by any other Person of, any securities of the Company or securities
convertible into or exchangeable or exercisable for securities of the Company,
if and to the extent required by the managing underwriter of the underwritten
offering contemplated herein; provided, however, that such restriction on public
sales or distributions shall not apply for a period exceeding the fourteen
(14) days prior to, and the one hundred eighty (180) day period beginning on,
the effective date of the Registration Statement filed in connection with such
underwritten offering.
     6. Miscellaneous.
          6.1 Expenses of Registration. All reasonable expenses (the
“Registration Expenses”) incurred in connection with any registration,
qualification or compliance obligations set forth in Sections 1 and 2 hereof,
including, without limitation, (i) all stock exchange. Commission and state
securities registration, listing and filing fees, (ii) all expenses incurred in
connection with the preparation, printing and distributing of any Registration
Statement and Prospectus (and any supplement or amendment thereto), (iii) fees
and disbursements of counsel for the Company and of the independent public
accountants of the Company, and (iv) legal fees and disbursements for one
counsel for the Holders shall be borne by the Company. Notwithstanding anything
to the contrary herein, Holder shall select 3 law firms, the names of which
Holder shall provide to Company, Company, together with Holder, shall consult
with the Holder’s choices of law firms and Company shall select the law firm to
be used by Holder as counsel for the Holders. Holder shall be responsible for
the payment of any underwriters’ discounts and/or commissions.
          6.2 Authorization; No Conflicts. Each party to this Agreement
represents and warrants to the other parties to this Agreement that the
execution and delivery of this Agreement by such party and the performance by
such party of its covenants and agreements under this Agreement have been, or at
the time of such performance will have been, duly authorized by all necessary
corporate action on the part of such party, and all required consents to the
transactions contemplated hereby have been obtained by such party, or at the
time of such performance will have been received by such party. The execution,
delivery and performance by such party of this Agreement, the fulfillment of and
compliance with the terms and provisions hereof, and the consummation by such
party of the transactions contemplated hereby, do not and will not: (a) conflict
with, or violate any provisions of, the Articles of Incorporation, Bylaws or
other governing documents of such party; (b) conflict with, or violate any
provision of, any statute, law, ordinance, regulation, rule, order, writ or
injunction having applicability to such party or any of its assets; (c) result
in a breach or acceleration of the maturity of any loan or credit agreement to
which such party is a party or by which any of its assets may be affected; or
(d) conflict with, result in any breach of, or constitute a default under any
agreement to which such party is a party or by which it or any of its assets are
bound.
          6.3 Integration; Amendment. This Agreement, together with its exhibits
and the other agreements referred to herein, constitutes the entire agreement
among the parties hereto with respect to the matters relating to registration
rights set forth herein and supersedes and renders of no force and effect all
prior oral or written agreements, commitments and understandings among the
parties with respect to the matters relating to registration rights set forth
herein. Except as otherwise expressly provided in this Agreement, no amendment,
modification or discharge of this Agreement shall be valid or binding unless set
forth in writing and duly executed by each of the parties hereto. The parties
hereto agree to amend this Agreement as necessary to provide the parties with
substantially similar (and in no event no less favorable) rights in the event of
the enactment by the SEC of changes to the rules and regulations promulgated
under the Securities Act and the Exchange Act to the extent such change modifies
the current existing registration scheme; provided that such amendment does not
impose upon the Company any burdens, duties or liabilities that are materially
more substantial than those contemplated under this Agreement.
          6.4 Waivers. No waiver by a party hereto shall be effective unless
made in a written instrument duly executed by the party against whom such waiver
is sought to be enforced, and only to the extent set

 



--------------------------------------------------------------------------------



 



forth in such instrument. Neither the waiver by any of the parties hereto of a
breach or a default under any of the provisions of this Agreement, nor the
failure of any of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder
shall thereafter be construed as a waiver of any subsequent breach or default of
a similar nature, or as a waiver of any such provisions, rights or privileges
hereunder.
          6.5 Assignment; Successors and Assigns. Holder may elect to have a
nominee take title to any or all of the Registrable Securities, in which event
the benefits of this Agreement shall run directly to such nominee. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors by merger. Except as provided in this Section and as provided in
Section 1.3, no party hereto shall assign its rights and/or obligations under
this Agreement, in whole or in part, whether by operation of law or otherwise.
          6.6 Burden and Benefit. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
personal and legal representatives, successors and, subject to Section 6.5
above, assigns.
          6.7 Notices. All notices and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if personally delivered, delivered by nationally recognized
overnight courier with proof of delivery thereof, sent by United States
registered or certified mail (postage prepaid, return recipe requested)
addressed as hereinafter provided or via telephonic facsimile transmission with
proof of delivery in the form of a telecopier’s confirmation report. Notice
shall be sent and deemed given (a) if personally delivered or via nationally
recognized overnight courier, then one business day following receipt by the
receiving party, or (b) if mailed, then three (3) business days after being
postmarked, or (c) if sent via telephonic facsimile transmission, then one
business day following the date of confirmed receipt set forth in the
telecopier’s transmission confirmation report.
          Any part listed below may change its address hereunder by notice to
the other party listed below. Until further notice, notice and other
communications hereunder shall be addressed to the parties listed below as
follows:

         
 
  If to Holder:   GSEP 2001 Realty Corp.
 
      c/o Goldman Sachs 2001 Exchange Place Fund, L.P.
 
      85 Broad Street
 
      New York, New York 10004
 
      Attention: Eric Lane
 
      Fax: (212)357-9429
 
       
 
  with a copy to:   Fried, Frank, Harris, Shriver & Jacobson
 
      One New York Plaza
 
      New York, New York 10004
 
      Attention: Lawrence N. Barshay
 
      Fax: (212)859-4000
 
       
 
  If to Company:   c/o PS Business Parks, Inc.
 
      701 Western Avenue
 
      Glendale, California 91201
 
      Attention: Jack Corrigan
 
      Fax:(818)242-0566
 
       
 
  with a copy to:   Hale and Dorr LLP
 
      1455 Pennsylvania Avenue, N.W.
 
      Washington, D.C. 20004
 
      Attention: Steven S. Snider, Esq.
 
      Fax: (202) 942-8484

 



--------------------------------------------------------------------------------



 



or such other address or telephone number as any party may from time to time
specify in writing to the others; provided, however, that the foregoing
addresses and numbers shall remain in effect unless and until notice of and
change is deemed to have been given in the manner required by this Section.
          6.8 Specific Performance. The parties hereto acknowledge that the
obligations undertaken by them hereunder are unique and that there would be no
adequate remedy at law if any party fails to perform any of its obligations
hereunder, and accordingly agree that each party, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to
(a) compel specific performance of the obligations, covenants and agreements of
any other party under this Agreement in accordance with the terms and conditions
of this Agreement; and (b) obtain preliminary injunctive relief to secure
specific performance and to prevent a breach or contemplated breach of this
Agreement. Each party waives the requirement of the posting of any bond or
security in connection with any proceedings or any injunction issued in
connection with this Section.
          6.9 Governing Law. Notwithstanding that California law, with respect
to choice of law, or the Constitution, laws or treaties of the United States of
America, may dictate that this Agreement should be governed by or construed in
accordance with the laws of another jurisdiction, this Agreement, and all
documents and instruments executed and delivered in connection herewith shall be
governed by and construed in accordance with the laws of the State of
California.
          6.10 Enforcement. If any party hereto institutes any action or
proceeding to interpret or enforce any provision of this Agreement or for an
alleged breach of any provision of this Agreement, the prevailing party shall be
entitled to recover its actual attorneys’ fees and all fees, costs and expenses
incurred in connection with such action or proceeding. Such attorneys’ fees,
fees, costs and expenses shall include post judgment attorneys’ fees, fees,
costs and expenses incurred on appeal or in collection of any judgment. This
provision is separate and several and shall survive the merger of this provision
into any judgment on this Agreement. No person or entity other than the parties
hereto is or shall be entitled to bring any action to enforce any provision of
this Agreement against any of the parties hereto, and the covenants and
agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, the parties hereto or their respective successors
and assigns as permitted hereunder.
          6.11 Headings. Section and subsection headings contained in this
Agreement are inserted for convenience of reference only, shall not be deemed to
be a part of this Agreement for any purpose, and shall not in any way define or
affect the meaning, construction or scope of any of the provisions hereof.
          6.12 Pronouns. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person or entity may require.
          6.13 Execution in Counterparts. To facilitate execution, this
Agreement may be executed in as many counterparts as may be required. It shall
not be necessary that the signature of or on behalf of each party appears on
each counterpart, but it shall be sufficient that the signature of or on behalf
of each party appears on one or more of the counterparts. All counterparts shall
collectively constitute a single agreement. It shall not be necessary in any
proof of this Agreement to produce or account for more than a number of
counterparts containing the respective signatures of or on behalf of all of the
parties.
          6.14 Severability. If fulfillment of any provision of this Agreement,
at the time such fulfillment shall be due, shall transcend the limit of validity
prescribed by law, then the obligation to be fulfilled shall be reduced to the
limit of such validity; and if any clause or provision contained in this
Agreement operates or would operate to invalidate this Agreement, in whole or in
part, then such clause or provision only shall be held ineffective, as though
not herein contained, and the remainder of this Agreement shall remain operative
and in full force and effect.
          6.15 Time of the Essence. Time is of the essence in the performance of
this Agreement.
          6.16 [Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



          6.17 Further Assurances. Each party agrees to cooperate fully with the
other parties and to prepare, execute, and deliver such further instruments of
conveyance, contribution, assignment, or transfer and shall take or cause to be
taken such other or further action as either party shall reasonably request at
any time or from time to time in order to consummate the terms and provisions
and to carry into effect the intents and purposes of this Agreement.
          6.18 Legal Representation and Construction. Each party hereto has been
represented by legal counsel in connection with the negotiation and drafting of
this Agreement. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement, and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement.
          6.19 Piggyback on Shelf Registrations. As of the date hereof, neither
the Company nor any securityholder of the Company (other than the Holder) has
any right to include any securities of the Company in any registration effected
pursuant to Sections 1.1(a) or 1.1(c) hereunder. In the event that a
registration pursuant to Sections 1.1(a) or 1.1(c) involves an underwritten
offering and the managing underwriter advises the Company and the Holders in
writing that, in its opinion, the inclusion in the registration statement of
some or all of the Registrable Securities sought to be registered by such
Holders creates a substantial risk that the price per share that such Holders
will derive from such registration will be materially and adversely affected or
that the offering would otherwise be materially and adversely affected, then the
Company will include in such registration statement such number of Registrable
Securities as the Company and such Holders are so advised can be sold in such
offering without such an effect (the “Demand Maximum Number”), as follows and in
the following order of priority: (i) first, the Registrable Securities of GSEP
2001 Realty Corp., and (ii) second, if and to the extent that the number of
Registrable Securities to be registered under clause (i) is less than the Demand
Maximum Number, the other securities sought to be registered by any other
Holders (other than GSEP 2001 Realty Corp., pro rata in proportion to the number
sought to be registered by each such Holder (other than GSEP 2001 Realty Corp.)
relative to the number sought to be registered by all the Holders (other than
GSEP 2001 Realty Corp.); provided, however, that the Company shall be permitted
to grant to any securityholder of the Company “piggyback” registration rights
with respect to any registration other than the registrations effected pursuant
to Sections 1.1(a) and 1.1(c).

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Registration
Rights Agreement to be duly executed on its behalf as of the date first
hereinabove set forth.

                  COMPANY:
 
                PS BUSINESS PARKS, INC.,     a California corporation
 
           
 
  By:         /s/ David Goldberg
 
   
 
                      David Goldberg, Vice President               (Print Name
and Title)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Registration
Rights Agreement to be duly executed on its behalf as of the date first
hereinabove set forth.

                  COMPANY:
 
                PS BUSINESS PARKS, INC.,     a California corporation
 
           
 
  By:        
 
     
 
   
 
                          (Print Name and Title)
 
                HOLDER:
 
                GSEP 2001 REALTY CORP., a Delaware corporation
 
           
 
  By:              /s/ Eric Lane
 
   
 
                     Eric Lane, CEO & President               (Print Name and
Title)

 